Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability

Claims 1-2,5, 7-30  are pending. Claims 1-2, 7, 14, 25-26, 28-29 were examined. Claims 8-13, 15-24, 27 are withdrawn.

Applicants’ amendment of 05/31/ 2022 is acknowledged and entered.  Applicants argument  during the interview and in the email   is considered and found persuasive. Applicant  stated that any of the amino acid sequence selected from   SEQ Nos. 16, 18, 20, ------100, 102,----228, and 230  ( the even no sequences  NO: from NO:16 to 230) recited in the instant claims exceeded the 85% sequence identity threshold referenced in claim 5.   It is  note that SEQ ID NO: 2 is listed as having 357 AA.  As such, 85% variation corresponds to around 53 mutations.  Since none of SEQ ID NOs: 16, 18, 20, ------100, 102,----228, and 230 include more than 19 mutations (the maximum depicted in SEQ ID NO: 230), we confirm that all of SEQ ID NOs: 16, 18, 20, ------100, 102,----228, and 230 have at least 85% sequence identity to SEQ ID NO: 2. Table  1 of the specification shows that  SEQ ID NOs: 16, 18, 20, 22, 24, ------100, 102,----228, and 230 comprise   at least   L45I and/ or  P91H mutation. 
Claims 8-13, 15-24, 27 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the Claims 1-2, 7, 14, 25-26, 28-29 and Claims 8-13, 15-24, 27 as set forth in the Office action mailed on, 8/9/2021 is hereby withdrawn and Claims 8-13, 15-24, 27 are hereby rejoined with Claims 1-2, 7, 14, 25-26, 28-29 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
In a telephone conversation with Chalin Smith on 8/9/2022, an agreement was reached to cancel claims 8-13, 27,  amend claims  1, 5,  28 and to rejoin claims 15-24  to place the application in condition for allowance.
Claims 1-2,5, 7, 14--26, 28-29 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Chalin Smith on 8/9/2022.

EXAMINER’S AMENDMENT
  Cancel Claims 8-13, 27.

Amend claims 1 and   5 as follows:
 Claim 1. Line 7, replace - selected from the group consisting of SEQ ID NOs: 16 — 230. -with-	 selected from the group consisting of SEQ ID NOs: 16, 18, 20,22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, 188, 190, 192, 194, 196, 198, 200, 202, 204, 206, 208, 210, 212, 214, 216, 218, 220, 222, 224, 226, 228, and 230.-.
Claim 5, lines 3-5, replace - (i) at least 85% sequence
identity to one of the amino acid sequences set forth in of SEQ ID Nos: 16-230, and (ii) an L45I and/or P91H amino acid substitution, relative to said one amino acid sequence recited in (a).- with at least 85% sequence identity to one of the amino acid sequences set forth in of SEQ ID NOs: 16, 18, 20,22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, 188, 190, 192, 194, 196, 198, 200, 202, 204, 206, 208, 210, 212, 214, 216, 218, 220, 222, 224, 226, 228,  or 230 and having  L45I and/or P91H amino acid substitution. -.

Rewrite claim 28 as follows:
Claim 28.	An aldolase catalyst obtained by culturing host cells comprising an expression vector comprising a polynucleotide encoding the engineered aldolase polypeptide of claim 5, wherein said aldolase catalyst comprises cells or culture fluid containing the aldolase polypeptides, or an article processed therewith, further wherein the article refers to an extract obtained from the culture of transformant cell, an isolated product obtained by isolating or purifying an aldolase from the extract, or an immobilized product obtained by immobilizing transformant cell, an extract thereof, or isolated product of the extract.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a new engineered aldolase polypeptide wherein said polypeptide comprises  comprising an amino acid sequence having at least one amino acid substitution relative to SEQ ID NO:2, said at least one substitution selected from the group consisting of L45I, P91H, and combinations thereof, further wherein said  aldolase polypeptide comprise an amino acid sequence  selected from the group consisting of SEQ ID NOs: 16, 18, 20,22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, 188, 190, 192, 194, 196, 198, 200, 202, 204, 206, 208, 210, 212, 214, 216, 218, 220, 222, 224, 226, 228, and 230.
Prior art  does not anticipates or suggest engineered aldolase polypeptide wherein said polypeptide comprises  comprising an amino acid sequence having at least one amino acid substitution relative to SEQ ID NO:2, said at least one substitution selected from the group consisting of L45I, P91H, and combinations thereof, further wherein said  aldolase polypeptide comprise an amino acid sequence  selected from the group consisting of SEQ ID NOs: 16, 18, 20,22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, 188, 190, 192, 194, 196, 198, 200, 202, 204, 206, 208, 210, 212, 214, 216, 218, 220, 222, 224, 226, 228, and 230. 
Therefore  engineered aldolase polypeptide wherein said polypeptide comprises  comprising an amino acid sequence having at least one amino acid substitution relative to SEQ ID NO:2, said at least one substitution selected from the group consisting of L45I, P91H, and combinations thereof, further wherein said  aldolase polypeptide comprise an amino acid sequence  selected from the group consisting of SEQ ID NOs: 16, 18, 20,22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, 188, 190, 192, 194, 196, 198, 200, 202, 204, 206, 208, 210, 212, 214, 216, 218, 220, 222, 224, 226, 228, and 230 and process of use of said polypeptide is novel and non-obvious.

The filing of Terminal Disclaimers over US  Pat NO:  11274287 obviated all possible double patenting issues. The terminal disclaimers filed on 8/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US  Pat NO:  11274287 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

 Thus claims  1-2, 5, 7, 14--26, 28-29 are allowed .

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652